DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 6-7 of Barnett et al (U.S. Patent No. 10,807,511), hereinafter “Barnett”, in view of McVaugh (U.S. Patent No. 5,895,197).
Barnett teaches a trailer frame, a lifting mechanism, a braking mechanism, a hydraulic power unit, and containment flanges. Barnett teaches all the elements of the system except for the containment flanges being configured to move toward or apart from one another. 
However, Mc Vaugh, Figures 2 and 3, teaches containment flanges 40,41 configured to move toward or apart from one another.
It would have been obvious to one of ordinary skill in the art to provide the system of Barnett with containment flanges that are configured to move toward or apart from one another, as taught by Mc Vaugh, for the purpose of accommodating various sizes of spools. 
Claims 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 13 and 16-17 of U.S. Patent No. 10,807,511. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that Claims 34-35 are included in and/or can be gleaned from Claims 13 and 16-17 of U.S. Patent No. 10,807,511.  Note that each of the claims in the method claims set forth the steps of providing comprise a trailer frame, a lifting mechanism, a braking mechanism, and a hydraulic power unit.  While Claims 16-17 provide the further step of adjusting a width between the pair of containment flanges.  As such, it would have been obvious to one of ordinary skill in the art that Claims 34-35 are included in and/or can be gleaned from Claims 13 and 16-17 of U.S. Patent No. 10,807,511.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mc Vaugh (U.S. Patent No. 5,895,197) in view of Cook (U.S. Patent No. 3,243,141).
With respect to Claim 21, Dyck, Figures 1-7, teaches a system, comprising:		a trailer frame 10;
a lifting mechanism 40 coupled to the trailer frame 10, wherein the lifting mechanism 
is configured to raise or lower a coil of pipe or a reel of pipe; 
two containment flanges 41 coupled to the lifting mechanism 40, wherein the containment flanges 41 are configured to move toward or apart from one another (via elements 80,82);
a hydraulic power unit 16 configured to hydraulically power the system.
Mc Vaugh teaches all the elements of the system except for a breaking mechanism configured to apply pressure to the pipe while the pipe is being deployed by the system
	However, Cook, Figures 1-5 teaches a braking mechanism 17 configured to apply pressure to the pipe while the pipe is being deployed by the system.
It would have been obvious to one of ordinary skill in the art to provide Mc Vaugh with a breaking mechanism, as taught by Cook, for the purpose of controlling the unwinding rate of the coil.
With respect to Claim 22, Mc Vaugh further teaches wherein the trailer frame is configured to be collapsible such that a collapsed system width is less than an expanded system width.
With respect to Claim 23, Mc Vaugh further teaches wherein a portion of the collapsible trailer frame is configured to fold in or two portions 40 of the collapsible trailer frame are configured to move toward one another.
	With respect to Claims 34-36, the method described in these claims would inherently result from the use of the system of Mc Vaugh (U.S. Patent No. 5,895,197) in view of Cook as advanced above.
Allowable Subject Matter
Claims 24-33 and 37-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654